IN THE
                                   TENTH COURT OF APPEALS



                                           No. 10-19-00471-CR

                       IN RE CHRISTOPHER KEITH SCHMOTZER


                                           Original Proceeding



                                   MEMORANDUM OPINION

           Relator, Christopher Keith Schmotzer, seeks a writ of mandamus to compel

Respondent, the trial court, to rule on a post-conviction motion to release Brady1 materials

which was filed on or about June 14, 2019. Relator has sworn that on or about September

3, 2019, he filed a motion to compel a ruling by Respondent on Relator’s previously filed

motion. The Court requested a response to Relator’s Petition from Respondent and the

Real-Party-in-Interest, the State. The Court noted that if Respondent ruled on the motion,

the ruling would be accepted in lieu of a response and that the ruling would render this

mandamus proceeding moot. No response has been received by the Court.



1
    Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
         Respondent has a ministerial duty to timely rule on a properly filed motion. State

ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).

Neither the Respondent nor the Real-Party-in-Interest has responded to explain why the

motion is not properly filed or why the Respondent needs more than six months to rule

on the motion.

         Accordingly, Relator’s Petition for Writ of Mandamus is conditionally granted.

The Court is confident that the Respondent will rule on the pending motions within 14

days. However, if the Respondent fails or refuses to rule, the writ of mandamus will

issue.


                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition conditionally granted
Opinion delivered and filed February 5, 2020
Do not publish
[OT06]




In re Schmotzer                                                                          Page 2